                                                                            FILED
                 IN THE UNITED STATES DISTRICT COURT                         OCT 09 2019
                     FOR THE DISTRICT OF MONTANA                             Clerk, U.S Courts
                                                                             District Of Montana
                           HELENA DIVISION                                    Missoula Division



CHAD ERIC BJORK,                                  CV 18-107-H-DLC-JTJ

                      Plaintiff,

vs.                                                        ORDER

CHRISTINE SLAUGHTER
(CHO/DHI), TOM BOLTON (MSP
TRAINING), SAM JOVANOVICH (A
UNIT MANAGER), and RANDALL
JONES (SERGEANT),

                      Defendants.


      On August 26, 2019 United States Magistrate Judge John T. Johnston

entered his Order and Findings and Recommendations recommending that certain

claims of inmate Chad Eric Bjork's Amended Complaint be dismissed under

Federal Rule of Civil Procedure 20(a)(2). (Doc. 32.) Bjork timely objects and so

is entitled to de novo review of those findings to which he specifically objects. 28

U.S.C. § 636(b)(l)(C). This Court reviews for clear error those findings to which

no party objects. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.

2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is

left with a "definite and firm conviction that a mistake has been committed."

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).



                                          1
                                   BACKGROUND

      On December 13, 2018 Bjork filed his original Complaint (Doc. 2) and

shortly thereafter filed a preliminary injunction and temporary restraining order

(Doc. 4). On April 8, 2019 Judge Johnston screened Bjork's Complaint,

determined it was nonfrivolous, and ordered Christine Slaughter, Tom Bolton, Sam

Jovanovich, and Randall Jones to respond to Bjork's allegations. (Doc. 10.)

Generally, the Complaint alleged that: (1) Jones used excessive force and retaliated

against Bjork; Bolton conducted an unreasonable strip search; (3) Jovanovich

acquiesced in both of these incidents and further retaliated against Bjork; and (4)

that Slaughter retaliated against Bjork for requesting accommodation under the

Americans with Disabilities Act in a disciplinary hearing. (Doc. 2.) On June 6,

2019, Defendants answered the Complaint. (Doc. 14.) Then, on July 22, 2019

Bjork filed an Amended Complaint seeking to add 16 additional defendants and 17

additional claims. (Doc. 22.) Judge Johnston determined that the lion's share of

these claims were factually unrelated and asserted against new defendants, and

therefore inappropriately joined in this lawsuit. (Doc. 32 at 1.) However, the

Magistrate Judge recommended that the claims against Defendants Rees, Stray and

Cobban proceed and ordered those defendants to respond to the Amended

Complaint. (Id.)




                                          2
                                      DISCUSSION

      Permissive j oinder of parties is governed by Federal Rule of Civil Procedure

20. The rule provides that defendants may be joined in one action if: "(1) a right to

relief [is] asserted by, or against, each plaintiff or defendant relating to or arising

out of the same transaction or occurrence; and (2) some question of law or fact

common to all the parties will arise in the action." League to Save Lake Tahoe v.

Tahoe Reg'l Planning Agency, 558 F.2d 914, 917 (9th Cir. 1977). Even when the

requirements for permissive joinder are met, a court may exercise discretion to

deny joinder to avoid prejudice, delay, ensure judicial economy, and safeguard

principles of fairness. Seely v. Baca, No. 315CV00 118MMDVPC, 2016 WL

829915, at *1 (D. Nev. Mar. 1, 2016); Coleman v. Quaker Oats Co., 232 F.3d

1271, 1296 (9th Cir. 2000).

      When it comes to claims brought under the Prison Litigation Reform Act

("PLRA"), joinder is scrutinized more carefully in order not to frustrate the filing

fee requirements. See Seely, 2016 WL 829915, at *2; Hubbardv. Haley, 262 F.3d

1194, 1197-98 (11th Cir. 2001).

      Judge Johnston determined that most ofBjork's new claims raised in the

Amended Complaint ought to be dismissed as failing to meet Rule 20's

requirements. The Magistrate Judge determined that many of the newly added

claims involved separate factual scenarios, different legal theories, occurred at

                                            3
separate times, and/or were asserted against different defendants. (See Doc. 32 at

4-6.) Bjork now attempts to overcome this challenge, by alleging that all claims

are related because they are all part of an institutional "campaign of harassment."

(Doc. 35 at 1.) This is not the sort of specific objection that is entitled to de novo

review. The Court will review for clear error.

      Even though claims asserted by pro se litigants are entitled to greater

leniency, Erickson v. Pardus, 551 U.S. 89, 94 (2007), Bjork fails to allege facts

sufficient to support this theory. For example, he does not allege that any of the

defendants were motivated or inspired to cause him harm because they saw one

another doing so. He does not allege any conspiracy or shared purpose that caused

each participant to act towards a broader objective to harm him. In short, the

Amended Complaint does nothing more than cite a series of individual instances

accompanied by the conclusion that these defendants "acted in concert" towards a

"campaign of harassment." (Doc. 35 at 3.) Joining each of these defendants

together in a single action is improper under Rule 20 and would circumvent the

requirements of the PLRA.

       Next, Bjork specifically objects to the dismissal of the claims against Karen

Peterson, Den Lemon, Mike Fletcher, Michele (Shelly) Steyh, and Sergeant

Machler. The Court will review these claims de novo.




                                           4
      I.     Karen Peterson

      Bjork asserts that Peterson and Slaughter acted in concert to deny Plaintiff

his due process rights at a disciplinary hearing. (Doc. 35 at 1.) The Complaint

alleges that Slaughter retaliated against Bjork for requesting disability

accommodation by finding him guilty of disciplinary violations on this basis.

(Doc. 2 at 13.) The Complaint does not go into much detail on how or when this

occurred. The Amended Complaint alleges that Peterson searched Bjork's legal

filings and took portions of his legal mail and then wrote him up for a disciplinary

infraction. (Doc. 22 at 22.) Bjork seems to allege that the disciplinary infraction

was a result of Bjork exercising his constitutional right to access the courts. Even

if the Court assumes that that the disciplinary violation filed by Peterson was the

same violation that Slaughter determined Bjork was guilty of, there is not a

sufficient factual nexus to properly join Peterson in this matter. Bjork has not

alleged anything to show that the women were "in concert" with one another, for

example, that Slaughter asked Peterson to file a grievance against Bjork in order to

punish him or that Peterson was a part of that adjudication process. Peterson will

not be joined.

      II.    Den Lemon

      The Amended Complaint alleges that Den Lemon caused damage to Bjork's

inner ear when he intentionally blasted a crackling and popping noise over the


                                           5
intercom in Bjork's unit for sadistic and malicious pleasure. (Doc. 19 at 44.)

Bjork subsequently filed a grievance against Lemon and was then subjected to

verbal harassment from Lemon for doing so. (Jd.) In his objections, Bjork argues

that this act was taken as part of the "campaign of harassment" involving Slaughter

and Rees. (Doc. 35 at 2.) There is no indication from the Amended Complaint

that this incident with Bjork's ear resulted in any disciplinary action taken against

him. Thus, there are no facts or legal theories that involve Slaughter.

Furthermore, the Amended Complaint does not allege a retaliation claim against

Rees. Bjork accuses Rees of denial of medical care for failing to treat many of his

ailments, including his ear. Bjork's claim against Rees arises under the Eighth and

Fourteenth Amendments and contains no allegations that Rees offered subpar

medical services because Bjork filed grievances against anyone at the prison. This

claim is unrelated, and j oinder of Lemon is therefore improper.

      III.   Mike Fletcher

      The Amended Complaint alleges a First Amendment claim for denial of

access to courts against Warden Fletcher. (Doc. 22 at 15.) The Amended

Complaint alleges that on August 30th, at lunchtime, Warden Fletcher was issued a

summons related to litigation from Bjork and a few other inmates. The warden

became agitated and referred to all of the inmates involved as "bitches." (Jd.) In

his objections, Bjork contends that this claim is emblematic of the "custom" of


                                          6
retaliation and harassment that confronts inmates who access the courts. (Doc. 35

at 2.)

         "Prisoners have a constitutional right of access to the courts." Silva v. Di

Vittorio, 658 F.3d 1090, 1101 (9th Cir. 2011) overruled on other grounds by

Richey v. Dahne, 87 F.3d 1202, 1209 n. 6 (9th Cir. 2015). This right includes

"both a right to meaningful access to the courts and a broader right to petition the

government for a redress" of a prisoner's grievances. Id. at 1102. The Ninth

Circuit differentiates between claims involving a prisoners' right to affirmative

assistance, which is limited to the tools necessary to attack a sentence and

"challenge the conditions of ... confinement," and claims regarding a prisoners'

right to litigate without active interference. Id.

         However, in Lewis, the Supreme Court explained that an "actual injury"

must arise before a prisoner has the standing to assert either right. See Lewis, 518

U.S. at 349-52. An "actual injury" occurs when there is a "specific instance" in

which a prisoner was denied access. Id. at 349. The injury requirement is "not

satisfied by just any type of frustrated legal claim." Id. at 354-55. It is only

satisfied when an inmate is denied access with regard to a direct appeal from his or

her conviction, a habeas petition, or a civil rights action. Id. "Impairment of any

other litigating capacity is simply one of the incidental (and perfectly

constitutional) consequences of conviction and incarceration." Id. at 355.


                                             7
      The claim against Fletcher is not actionable. Name calling Bjork, while

inappropriate, does not rise to the level of the "actual injury" required for a First

Amendment claim because it does not allege that Bjork suffered any impediment

to the pursuit of his claims. Fletcher will not be joined.

      IV.      Michele (Shelly) Steyh

      The Amended Complaint alleges that Steyh was a unit manager in charge of

Bjork's transfer from Yellowstone County Jail and that she failed to make

arrangements to transfer Bjork's CPAP machine despite knowing that it was

critical to his health. (Doc. 22 at 14.) Bjork contends that this action "set the bar"

for the custom of retaliation against him, however, Bjork fails to allege that the

other named Defendants were aware of this event or somehow inspired to treat

Bjork poorly because of it. Rather, this claim seeks to bring a new defendant into

an existing lawsuit based on an entirely separate incident. Joinder is not

appropriate.

      V.       Sergeant Machler

      In his final objection, Bjork alleges that Sergeant Machler confronted Bjork

for having filed many grievances and complained that it had drawn the attention of

other prisoners. (Doc. 35 at 3.) These allegations are not contained in the

Amended Complaint. A claim raised for the first time in the objections is not




                                           8
properly before the court. See Fed. R. Civ. P. 3 ("A civil action is commenced by

filing a complaint with the court").

      Having reviewed each of Bjork's objections, the Court adopts the findings

and recommendation in full.

      IT IS ORDERED that Judge Johnston's Findings and Recommendation

(Doc. 32) is ADOPTED in full.

      1. Counts V-VII, X, XI, and XIII-XXI ofBjork's Amended Complaint

(Doc. 22) are DISMISSED WITHOUT PREJUDICE.

      DATED this    q"'1 day of October, 2019.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                         9
